IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

RAHEEM HARRIS, §
§
Defendant Below— § No. 693, 2014
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID 1405005615
Plaintiff Below- §
Appellee. §

Submitted: May 18, 2015
Decided: July 8, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
O R D E R

This 8th day of July 2015, upon consideration of the appellant’s
Supreme Court Rule 26(0) brief, his attomey’s motion to withdraw, and the
State’s response thereto, it appears to the Court that:

(l) A Superior Court jury convicted the defendant-appellant,
Raheem Harris, of Possession of a Firearm by a Person Prohibited. The
Superior Court sentenced Harris to a total period of ten years at Level V
incarceration, to be suspended after serving ﬁve years in prison for
decreasing levels of supervision. This is Harris’ direct appeal.

(2) Harris’ counsel on appeal has ﬁled a brief and a motion to

withdraw under Rule 26(c). Harris’ counsel asserts that, based upon a

1

complete and careful examination of the record, there are no arguably
appealable issues. By letter, Harris’ attorney informed him of the provisions
of "Rule 26(0) and provided Harris with a copy of the motion to withdraw
and the accompanying brief. Harris also was informed of his right to
supplement his attorney’s presentation. Harris has raised several issues for
this Court’s consideration. The State has responded to Harris’ points, as
well as to the position taken by Harris’ counsel, and has moved to afﬁrm the
Superior Court’s judgment.

(3) The standard and scope of review applicable to the
consideration of a motion to withdraw and an accompanying brief under
Rule 26(c) is twofold: (a) this Court must be satisﬁed that defense counsel
has made a conscientious examination of the record and the law for arguable
claims; and (b) this Court must conduct its own review of the record and
determine whether the appeal is so totally devoid of at least arguably
appealable issues that it can be decided without an adversary presentation.1

(4) The testimony at trial established that, around 6:00 am. on May
8, 2014, the Wilmington Police Department executed a search warrant for an
apartment in the City of Wilmington. The apartment was leased by Harris’

girlfriend, who lived there with her young son. Harris did not live in the

1 See Penson v. Ohio, 488 US. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin,
486 US. 429, 442 (1988); Anders v. California, 386 US. 738, 744 (1967).

2

apartment. He lived in an apartment across the hall with his mother. The
target of the ofﬁcers’ search warrant was Harris’ cousin, Jamir. When the
ofﬁcers executed the warrant, the only occupants of the apartment were
Harris, his girlfriend, and her son.

(5) After the ofﬁcers entered the apartment, Harris and his
girlfriend were placed in custody and seated in the living room while the
ofﬁcers conducted the search. During the search, the ofﬁcers found a loaded
9 mm ﬁrearm under the mattress where the two had been sleeping. An
ofﬁcer read Harris his [Miranda rights. Harris told the ofﬁcer that the gun
was his, but then invoked his right to remain silent and did not answer any
other questions. The gun was processed, but no ﬁngerprints or DNA was
recovered. Harris was charged with one count of Possession of a Firearm by
a Person Prohibited. The parties stipulated that he was a person prohibited
from possessing a ﬁrearm. Harris did not testify at trial. The jury found him
guilty.

(6) Harris has raised four distinct issues in response to his
counsel’s motion to withdraw. First, he contends that his Fourth
Amendment rights were violated. Second, he contends that he was denied
his right to a bench trial. Third, Harris suggests that his statement to the

police ofﬁcer who read him his Miranda rights was inadmissible because it

was not recorded. Finally, he contends that his trial counsel was ineffective
for various reasons. None of these issues were raised to the Superior Court
in the ﬁrst instance.2 As to his last claim, this Court will not consider
ineffective assistance of counsel claims for the ﬁrst time on direct appeal.3
Accordingly, we do address this claim but will review Harris’ remaining
claims, applying the plain error standard of review.4

(6) Harris ﬁrst contends that his Fourth Amendment rights were
violated because the police ofﬁcers lacked probable cause or reasonable
suspicion to detain him because he was not the subject of the search
warrant.5 Harris is incorrect. A search warrant implicitly carries with it the
right to detain the occupants of the premises that are being searched while
the search is conducted.6 His detention, therefore, was not improper. Once

the ofﬁcers found a loaded gun under the mattress where Harris and his

2 See Del. Supr. Ct. R. 8 (2015) (providing that only questions fairly presented to the trial
court will be reviewed on appeal unless the interests of justice so require).

3 Duross v. State, 494 A.2d 1265, 1267 (Del. 1985).

4 Roy v. State, 62 A.3d 1183, 1191 (Del. 2012) (holding that issues raised for the ﬁrst

time on appeal are reviewed only for plain error, and plain error “generally [means] that it
must have affected the outcome of [the] trial”).

5 To the extent Harris’ argument could be read to challenge the validity of the search
warrant, he does not argue that the search warrant was deﬁcient in any speciﬁc way.
Thus, any arguable claim as to the validity of the warrant is too vague for the Court to
review. Moreover, because Harris did not claim a possessory or proprietary interest in
the apartment being searched, he cannot establish that he has standing to challenge the
validity of the search warrant. Thomas v. State, 467 A.2d 954, 957-58 (Del. 1983).

6 Michigan v. Summers, 452 U.S. 692, 701-04 (1981).

4

girlfriend had been sleeping moments before, and Harris admitted that the
weapon was his, the police ofﬁcers had more than enough evidence to detain
him. Accordingly, we ﬁnd no merit to Harris’ ﬁrst argument on appeal.

(7) Harris next contends that he was denied his right to a bench
trial. Under Superior Court Criminal Rule 23(a) and this Court’s precedent,
a defendant does not have a right to a bench trial because the State, like the
defendant, has a “right to insist on a jury trial.”7 Thus, there is no merit to
this claim.

(8) Finally, Harris contends that his post—Miranda statement to the
police ofﬁcer should have been suppressed because it was not recorded. We
ﬁnd no plain error in the Superior Court’s admission of Harris’ statement
because there is no requirement that a police ofﬁcer must record a
defendant’s post—Miranda statements.8

(9) The Court has reviewed the record carefully and has concluded
that Harris’ appeal is wholly without merit and devoid of any arguably
appealable issue. We also are satisﬁed that Harris’ counsel has made a
conscientious effort to examine the record and the law and has properly

determined that Harris could not raise a meritorious claim in this appeal.

7 Fetters v. State, 436 A.2d 796, 798 (Del. 1981).

8 Brown v. State, 1998 WL 666720 (Del. July 24, 1998); United States v. Valdez, 880
F.2d 1230, 1233 (11th Cir. 1989).

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

BY THE COURT:

,4th

Justice